Filing Case 1:21-cv-23216-XXXX Document 1-4 Entered on FLSD Docket 09/06/2021 Page 1 of 2
       # 132448034   E-Filed 08/11/2021 10:56:21 AM
        IN THE CIRCUIT COURT OF THE 11TH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA


         CIVIL DIVISION                            CIVIL ACTION SUMMONS                                     CASE NUMBER

                                            (En Espanol al Dorso) (Francais Au Verso)
                                                                                                       2021-018845-CA-01 (44)

               PLAINTIFF(S)                              v. DEFENDANT(S)                                 CLOCK IN


  ARI FINANCIAL GROUP, INC.                    JOSEF SCHIFFER and
                                               PROSPEROUS FINANCIAL
                                               GROUP, LLC
  To:      JOSEF SCHIFFER                                             Address:         92 SW 3rd Street, Apt 1908, Miami, FL
                                                                      33130


  A lawsuit has been filed against you. You have 20 calendar days after this summons is served on you to file a written response
  to the attached Complaint, with the clerk of this court. A phone call will not protect you; your written response, including the
  case number given above and the names of the parties, must be filed if you want the Court to hear your side of the case. If you
  do not file your response on time, you may lose the case, and your wages, money and property may thereafter be taken without
  further warning from the Court. There are other legal requirements. You may want to call an attorney right away. If you do not
  know an attorney, you may call an attorney referral service or legal aid office (listed in the phone book).

  If you choose to file a written response yourself, at the same time you file your written response to the Court, located at:


                                                         Clerk of the Court
                                                        Miami-Dade County
                                                       73 West Flagler Street
                                                         Miami, FL 33131
                                                          (305) 275-1155

  You must also mail or take a copy of your written response to the person named below and file your response to the Court,


                                       AMERICANS WITH DISABILITIES ACT OF 1990
  In accordance with The Americans With Disabilities Act of 1990 (ADA), persons with disabilities needing a special
  accommodation to participate in this proceeding should contact the Court ADA Coordinator at 73 West Flagler Street, Room
  1600, Miami, FL 33130, Telephone: 305-375-2006, or if hearing or speech impaired, TDD/TTY: 305-375-2007, within two (2)
  days of your receipt of this legal notice. If hearing or voice impaired, you may also call TDD/TTY: 800-955-8771 via Florida
  Relay Service.
  Plaintiff/Plaintiff Attorney:                                     Address:
  Josh M. Rubens, Esq.                                              KLUGER KAPLAN SILVERMAN KATZEN & LEVINE, P.L.
  Fla. Bar. No: 77603                                               201 S. Biscayne Blvd, 27th Floor
  jrubens@klugerkaplan.com                                          Miami, FL 33131
  (305) 379-9000
  TO EACH SHERIFF OF THE STATE OF FLORIDA:

  CLERK OF THE COURT                                                                        Court     DATE
                                              By: ________________________                  Seal
                                                   DEPUTY CLERK
       Case 1:21-cv-23216-XXXX Document 1-4 Entered on FLSD Docket 09/06/2021 Page 2 of 2




                                                          IMPORTANTE

Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo de esta notificación, para contestar la
demanda adjunta, por escrito, y presentarla ante este tribunal. Una llamada telefónica no lo protegerá; si usted desea que el tribunal
considere su defensa, debe presentar su respuesta por escrito, incluyendo el número del caso y los nombres de las partes interesadas
en dicho caso. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podría ser despojado de sus ingresos y
propiedades, o privado de sus derechos, sin previo aviso del tribunal. Existen otros requisitos legales. Si lo desea, puede usted
consultar a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia legal que
aparecen en la quía telefónica.

Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su respuesta ante el tribunal, deberá usted enviar
por correo o entregar una copia de su respuesta a la persona denominada abajo como "Plaintiff/Plaintiff's Attorney." (Demandante
o Abogado del Demandante).


                                                           IMPORTANT

Des poursuites judiciares ont été entreprises contre vous. Vous avez 20 jours consécutifs à partir de la date de l'assignation de
cette citation pour déposer une reponse écrite à la plainte ci-jointe auprès de ce tribunal. Un simple coup de téléphone est
insuffisant pour vous protéger; vous êtes obligé de déposer votre réponse écrite, avec mention du numéro de dossier ci-dessus et
du nom des parties nommées ici, si vous souhaitez que le tribunal entende votre cause. Si vous ne déposez pas votre reponse écrite
dans le délai requis, vous risquez de perdre la cause ainsi que votre salaire, votre argent, et vos biens peuvent etre saisis par la
suite, sans aucun préavis ultérieur du tribunal. Il y a d'autres obligations juridiques et vous pouvez requérir les services immediats
d'un avocat. Si vous ne connaissez pas d'avocat, vous pourriez téléphoner à un service de reference d'avocats ou a un bureau
d'assistance juridique (figurant à l'annuaire de téléphones).

Si vous choisissez de deposer vous-même une réponse écrite, il vous faudra également, en même temps que cette formalité, faire
parvenir ou expédier une copie de votre response ecrite au "Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocat) nommé ci-
dessous.
